
	
		II
		110th CONGRESS
		1st Session
		S. 1332
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Reid (for
			 Mr. Kennedy) (for himself, Mr.
			 Domenici, Mr. Dodd, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to revise and
		  extend projects relating to children and violence to provide access to
		  school-based comprehensive mental health programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mental Health in Schools Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Approximately 1
			 in 5 children have a diagnosable mental disorder.
			(2)Approximately 1
			 in 10 children have a serious emotional or behavioral disorder that is severe
			 enough to cause substantial impairment in functioning at home, at school, or in
			 the community. It is estimated that about 75 percent of children with emotional
			 and behavioral disorders do not receive specialty mental health
			 services.
			(3)Only half of
			 schools across the United States report having formal partnerships with
			 community mental health providers to deliver mental health services.
			(4)If a school is
			 going to respond to the mental health needs of its students, it must have
			 access to resources that provide family-centered, culturally and linguistically
			 appropriate supports and services.
			(5)Effective school
			 mental health programs reflect the collaboration and commitment of families,
			 students, educators, and other community partners.
			3.PurposesIt is the purpose of this Act to—
			(1)revise, increase
			 funding for, and expand the scope of the Safe Schools-Healthy Students program
			 in order to provide access to more comprehensive school-based mental health
			 services and supports; and
			(2)provide for
			 in-service training to all school personnel in—
				(A)the techniques
			 and supports needed to identify early children with, or at risk of, mental
			 illness;
				(B)the use of
			 referral mechanisms that effectively link such children to treatment
			 intervention services; and
				(C)strategies that
			 promote a school-wide positive environment.
				4.Amendments to
			 the Public Health Service Act
			(a)Technical
			 amendmentsThe second part G (relating to services provided
			 through religious organizations) of title V of the Public Health Service Act
			 (42 U.S.C. 290kk et seq.) is amended—
				(1)by redesignating
			 such part as part J; and
				(2)by redesignating
			 sections 581 through 584 as sections 596 through 596C, respectively.
				(b)Purpose and
			 authoritySubsection (a) of
			 section 581 of the Public Health Service Act (42 U.S.C. 290hh(a)) is amended to
			 read as follows:
				
					(a)In
				generalThe Secretary, in collaboration with the Secretary of
				Education and in consultation with the Attorney General, shall, directly or
				through grants, contracts or cooperative agreements awarded to public entities
				and local education agencies, assist local communities and schools in applying
				a public health approach to mental health services both in schools and in the
				community. Such approach should provide comprehensive services and supports, be
				linguistically and culturally appropriate, and incorporate strategies of
				positive behavioral interventions and supports. A comprehensive school mental
				health program funded under this section shall assist children in dealing with
				violence.
					.
			(c)ActivitiesSection
			 581(b) of the Public Health Service Act (42 U.S.C. 290hh(b)) is amended—
				(1)in paragraph (1),
			 by striking implement programs and inserting implement a
			 comprehensive culturally and linguistically appropriate school mental health
			 program that incorporates positive behavioral interventions and
			 supports;
				(2)in paragraph (3),
			 by inserting child and adolescent mental health issues and after
			 address; and
				(3)by striking
			 paragraph (4) and inserting the following:
					
						(4)facilitate
				community partnerships among families, students, law enforcement agencies,
				education systems, mental health and substance abuse service systems,
				family-based mental health service systems, welfare agencies, healthcare
				service systems, and other community-based
				systems;
						.
				(d)RequirementsSubsection
			 (c) of section 581 of the Public Health Service Act (42 U.S.C. 290hh(c)) is
			 amended to read as follows:
				
					(c)Requirements
						(1)In
				generalTo be eligible for a grant, contract, or cooperative
				agreement under subsection (a) an entity shall—
							(A)be a partnership
				between a local education agency and at least one community program or agency
				that is involved in mental health; and
							(B)submit an
				application, that is endorsed by all members of the partnership, that makes the
				assurances described in paragraph (2).
							(2)Required
				assurancesAn application under paragraph (1) shall assure the
				following:
							(A)That the
				applicant will ensure that, in carrying out activities under this section, the
				local educational agency involved will enter into a memorandum of
				understanding—
								(i)with, at a
				minimum, public or private mental health entities, healthcare entities, law
				enforcement or juvenile justice entities, child welfare agencies, family-based
				mental health entities, families and family organizations, and other
				community-based entities; and
								(ii)that clearly
				states—
									(I)the
				responsibilities of each partner with respect to the activities to be carried
				out;
									(II)how each such
				partner will be accountable for carrying out such responsibilities; and
									(III)the amount of
				non-Federal funding or in-kind contributions that each such partner will
				contribute in order to sustain the program.
									(B)That the
				comprehensive school-based mental health program carried out under this section
				support the flexible use of funds to address—
								(i)the promotion of
				the social, emotional, and behavioral health of all students in an environment
				that is conducive to learning;
								(ii)the reduction in
				the likelihood of at risk students developing social, emotional, or behavioral
				health problems;
								(iii)the treatment
				or referral for treatment of students with existing social, emotional, or
				behavioral health problems;
								(iv)the early
				identification of social, emotional, or behavioral problems and the provision
				of early intervention services; and
								(v)the development
				and implementation of programs to assist children in dealing with
				violence.
								(C)That the
				comprehensive mental health program carried out under this section will provide
				for culturally and linguistically appropriate in-service training of all school
				personnel, including ancillary staff and volunteers, in—
								(i)the techniques
				and support needed to identify early children with, or at risk of, mental
				illness;
								(ii)the use of
				referral mechanisms that effectively link such children to treatment
				intervention services; and
								(iii)strategies that
				promote a schoolwide positive environment, and includes an on-going training
				component.
								(D)That the
				comprehensive school-based mental health programs carried out under this
				section will demonstrate the measures to be taken to sustain the program after
				funding under this section terminates.
							(E)That the local
				education agency partnership involved is supported by the State educational and
				mental health system to ensure that the sustainability of the programs is
				established after funding under this section terminates.
							(F)That the
				comprehensive school-based mental health program carried out under this section
				is based on evidence-based practices.
							(G)That the
				comprehensive school-based mental health program carried out under this section
				is coordinated with early intervening activities carried out under the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
							(H)That the
				comprehensive school-based mental health program carried out under this section
				is culturally and linguistically
				appropriate.
							.
			(e)DurationSection
			 581(e) of the Public Health Service Act (42 U.S.C. 290hh(e)) is amended—
				(1)by striking
			 may not exceed and inserting shall be; and
				(2)by adding at the
			 end the following: An entity may only receive one award under this
			 section, except that an entity that is providing services and supports on a
			 regional basis may receive additional funding after the expiration of the
			 preceding grant period..
				(f)EvaluationSubsection
			 (f) of section 581 of the Public Health Service Act (42 U.S.C. 290kk(f)) is
			 amended to read as follows:
				
					(f)Evaluation and
				measures of outcomes
						(1)Development of
				processThe Administrator shall develop a process for evaluating
				activities carried out under this section. Such process shall include—
							(A)the development
				of guidelines for the submission of program data by such recipients;
							(B)the development
				of measures of outcomes (in accordance with paragraph (2)) to be applied by
				such recipients in evaluating programs carried out under this section;
				and
							(C)the submission of
				annual reports by such recipients concerning the effectiveness of programs
				carried out under this section.
							(2)Measures of
				outcomes
							(A)In
				generalThe Administrator shall develop measures of outcomes to
				be applied by recipients of assistance under this section, and the
				Administrator, in evaluating the effectiveness of programs carried out under
				this section. Such measures shall include student and family measures as
				provided for in subparagraph (B) and local educational measures as provided for
				under subparagraph (C).
							(B)Student and
				family measures of outcomesThe measures of outcomes developed
				under paragraph (1)(B) relating to students and families shall, with respect to
				activities carried out under a program under this section, at a minimum include
				provisions to evaluate—
								(i)whether the
				program resulted in an increase in social and emotional competency;
								(ii)whether the
				program resulted in an increase in academic competency;
								(iii)whether the
				program resulted in a reduction in disruptive and aggressive behaviors;
								(iv)whether the
				program resulted in improved family functioning;
								(v)whether the
				program resulted in a reduction in substance abuse;
								(vi)whether the
				program resulted in a reduction in suspensions, truancy, expulsions and
				violence;
								(vii)whether the
				program resulted in increased graduation rates; and
								(viii)whether the
				program resulted in improved access to care for mental health disorders.
								(C)Local
				educational outcomesThe outcome measures developed under
				paragraph (1)(B) relating to local educational systems shall, with respect to
				activities carried out under a program under this section, at a minimum include
				provisions to evaluate—
								(i)the effectiveness
				of comprehensive school mental health programs established under this
				section;
								(ii)the
				effectiveness of formal partnership linkages among child and family serving
				institutions, community support systems, and the educational system;
								(iii)the progress
				made in sustaining the program once funding under the grant has expired;
				and
								(iv)the
				effectiveness of training and professional development programs for all school
				personnel that incorporate indicators that measure cultural and linguistic
				competencies under the program in a manner that incorporates appropriate
				cultural and linguistic training.
								(3)Submission of
				annual dataAn entity that receives a grant, contract, or
				cooperative agreement under this section shall annually submit to the
				Administrator a report that include data to evaluate the success of the program
				carried out by the entity based on whether such program is achieving the
				purposes of the program. Such reports shall utilize the measures of outcomes
				under paragraph (2) in a reasonable manner to demonstrate the progress of the
				program in achieving such purposes.
						(4)Evaluation by
				AdministratorBased on the data submitted under paragraph (3),
				the Administrator shall annually submit to Congress a report concerning the
				results and effectiveness of the programs carried out with assistance received
				under this
				section.
						.
			(g)Authorization
			 of appropriations and amount of grantsSubsection (h) of section
			 581 of the Public Health Service Act (42 U.S.C. 290hh(h)) is amended to read as
			 follows:
				
					(h)Amount of
				grants and authorization of appropriations
						(1)Amount of
				grantsA grant under this section shall be in an amount that is
				not more than $1,000,000 for each of grant years 2008 through 2012. The
				Secretary shall determine the amount of each such grant based on the population
				of children between the ages of 0 to 21 of the area to be served under the
				grant.
						(2)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $200,000,000 for each of fiscal years 2008 through
				2012.
						.
			(h)Conforming
			 amendmentsPart G of title V of the Public Health Service Act (42
			 U.S.C. 290hh et seq.), as amended by this section, is further amended—
				(1)by striking the
			 part heading and inserting the following:
					
						VIISchool-based
				mental health
						;
				and
				(2)in section 581,
			 by striking the section heading and inserting the following:
					
						581.School-based
				mental health and children and
				violence
						.
				
